In this action of contract for salary as superintendent for the school year 1964 — 1965, the question presented is whether the judge was right in ruling, on a statement of agreed facts, that the defendant town, acting through its school committee, had exceeded its statutory authority in making the contract with the plaintiff. In June of 1962, the plaintiff was appointed superintendent under a “One year contract with a one year notice of termination.” In April of 1963 he was reappointed on the same terms for the school year 1963-1964. On March 31, 1964, he was notified that his services would be terminated on June 30, 1964. The plaintiff claims that he is entitled to salary to March 31, 1965, one year from the date of notice. The judge was right. The power of a school committee, whether of a eity_ or town, to employ a superintendent is controlled by G. L. e. 71, § 41, which enjoins every school committee from authorizing the employment of a superintendent other than from year to year except where the superintendent has served as such for the three previous consecutive school years. Sullivan v. School Comm. of Revere, 348 Mass. 162, 163. The plaintiff was not “serving at discretion” because he did not have the requisite years of service. The notice of termination of his employment, in view of his status, was in accordance with the provisions of G. L. c. 71, §41.

Exceptions overruled.